Title: From Alexander Hamilton to James A. Bayard, 16 January 1801
From: Hamilton, Alexander
To: Bayard, James A.


New-York Jany. 16th. 1801.
I was glad to find my dear sir, by your letter, that you had not yet determined to go with the current of the Fœderal Party in the support of Mr Burr & that you were resolved to hold yourself disengaged till the moment of final decision. Your resolution to separate yourself, in this instance, from the Fœderal Party if your conviction shall be strong of the unfitness of Mr Burr, is certainly laudable. So much does it coincide with my ideas, that if the Party Shall by supporting Mr Burr as President adopt him for their official Chief—I shall be obliged to consider myself as an isolated man. It will be impossible for me to reconcile with my notions of honor or policy, the continuing to be of a Party which according to my apprehension will have degraded itself & the country. I am sure nevertheless that the motives of many will be good, and I shall never cease to esteem the individuals, tho’ I shall deplore a step which I fear experience will show to be a very fatal one. Among the letters which I receive assigning the reasons pro & con for prefering Burr to J. I observe no small exaggeration to the prejudice of the latter & some things taken for granted as to the former which are at least questionable. Perhaps myself the first, at some expence of popularity, to unfold the true character of Jefferson, it is too late for me to become his apologist. Nor can I have any disposition to do it. I admit that his politics are tinctured with fanaticism, that he is too much in earnest in his democracy, that he has been a mischevous enemy to the principle measures of our past administration, that he is crafty & persevering in his objects, that he is not scrupulous about the means of success, nor very mindful of truth, and that he is a contemptible hypocrite. But it is not true as is alleged that he is an enemy to the power of the Executive, or that he is for confounding all the powers in the House of Rs. It is a fact which I have frequently mentioned that while we were in the administration together he was generally for a large construction of the Executive authority, & not backward to act upon it in cases which coincided with his views. Let it be added, that in his theoretic Ideas he has considered as improper the participations of the Senate in the Executive Authority. I have more than once made the reflection that viewing himself as the reversioner, he was solicitous to come into possession of a Good Estate. Nor is it true that Jefferson is zealot enough to do anything in pursuance of his principles which will contravene his popularity, or his interest. He is as likely as any man I know to temporize—to calculate what will be likely to promote his own reputation and advantage; and the probable result of such a temper is the preservation of systems, though originally opposed, which being once established, could not be overturned without danger to the person who did it. To my mind a true estimate of Mr J.’s character warrants the expectation of a temporizing rather than a violent system. That Jefferson has manifested a culpable predilection for France is certainly true; but I think it a question whether it did not proceed quite as much from her popularity among us, as from sentiment, and in proportion as that popularity is diminished his zeal will cool. Add to this that there is no fair reason to suppose him capable of being corrupted, which is a security that he will not go beyond certain limits. It is not at all improbable that under the change of circumstances Jefferson’s Gallicism has considerably abated.
As to Burr these things are admitted and indeed cannot be denied, that he is a man of extreme & irregular ambition—that he is selfish to a degree which excludes all social affections & that he is decidedly profligate. But it is said, 1st. that he is artful & dexterous to accomplish his ends—2nd. that he holds no pernicious theories, but is a mere matter of fact man—3rd. that his very selfishness
   It is always very dangerous to look to the vices of men for Good.
 is a guard against mischevous foreign predilections. 4th That his local situation has enabled him to appreciate the utility of our Commercial & fiscal systems, and the same quality of selfishness will lead him to support & invigorate them. 5th. that he is now disliked by the Jacobins, that his elevation will be a mortal stab to them, breed an invincible hatred to him, & compel him to lean on the Federalists. 6th. That Burr’s ambition will be checked by his good sense, by the manifest impossibility of succeeding in any scheme of usurpation, & that if attempted, there is nothing to fear from the attempt. These topics are in my judgment more plausible than solid. As to the 1st point the fact must be admitted, but those qualities are objections rather than recommendations when they are under the direction of bad principles. As to the 2nd point too much is taken for granted. If Burr’s conversation is to be credited he is not very far from being a visionary.
   He has quoted to me Connecticut as an example of the success of the Democratic theory,and as authority,serious doubts whether it was not a good one.
 It is ascertained in some instances that he has talked perfect Godwinism. I have myself heard him speak with applause of the French system as unshackling the mind & leaving it to its natural energies, and I have been present when he has contended against Banking Systems
   Yet he has lately by a trick established a Bank, a perfect monster in its principles; but a very convenient instrument of profit & influence.
 with earnestness & with the same arguments that Jefferson would use. The truth is that Burr is a man of a very subtile imagination, and a mind of this make is rarely free from ingenious whimsies. Yet I admit that he has no fixed theory & that his peculiar notions will easily give way to his interest. But is it a recommendation to have no theory? Can that man be a systematic or able statesman who has none? I believe not. No general principles will hardly work much better than erroneous ones. As to the 3rd. point—it is certain that Burr generally speaking has been as warm a partisan of France as Jefferson—that he has in some instances shewn himself to be so with passion. But if it was from calculation who will say that his calculations will not continue him so? His selfishness
   Unprincipled selfishness is more apt to seek rapid gain in disorderly practices than slow advantages from orderly systems.
 so far from being an obstacle may be a prompter. If corrupt as well as selfish he may be a partisan for gain—if ambitious as well as selfish, he may be a partisan for the sake of aid to his views. No man has trafficked more than he in the floating passions of the multitude. Hatred to G. Britain & attachment to France in the public mind will naturally lead a man of his selfishness, attached to place and power, to favour France & oppose G. Britain. The Gallicism of many of our patriots is to be thus resolved, & in my opinion it is morally certain that Burr will continue to be influenced by this calculation. As to the 4th point the instance I have cited with respect to Banks proves that the argument is not to be relied on. If there was much in it, why does Chancellor Livingston maintain that we ought not to cultivate navigation but ought to let foreigners be our Carriers? France is of this opinion too & Burr for some reason or other, will be very apt to be of the opinion of France. As to the 5th point—nothing can be more fallacious. It is demonstrated by recent facts
   My letter to Mr Morris states some of them.
 that Burr is solicitous to keep upon Antifœderal ground, to avoid compromitting himself by any engagements 
   He trusts to their prejudices and hopes for support.
with the Fœderalists. With or without such engagements he will easily persuade his former friends that he does stand on that ground, & after their first resentment they will be glad to rally under him. In the mean time he will take care not to disoblige them & he will always court those among them who are best fitted for tools. He will never choose to lean on good men because he knows that they will never support his bad projects: but instead of this he will endeavour to disorganize both parties & to form out of them a third composed of men fitted by their characters to be conspirators, & instruments of such projects. That this will be his future conduct may be inferred from his past plan, & from the admitted quality of irregular ambition. Let it be remembered that Mr Burr has never appeared solicitous for fame, & that great Ambition unchecked by principle, or the love of Glory, is an unruly Tyrant which never can keep long in a course which good men will approve. As to the last point—The propostion is against the experience of all times. Ambition without principle never was long under the guidance of good sense. Besides that, really the force of Mr Burrs understanding is much overrated. He is far more cunning than wise, far more dexterous than able. In my opinion he is inferior in real ability to Jefferson. There are also facts against the supposition. It is past all doubt that he has blamed me for not having improved the situation I once was in to change the Government. That when answered that this could not have been done without guilt—he replied—“Les grands ames se soucient peu des petits morceaux”—that when told the thing was never practicable from the genious and situation of the country, he answered, “that depends on the estimate we form of the human passions and of the means of influencing them.” Does this prove that Mr Burr would consider a scheme of usurpation as visionary. The truth is with great apparent coldness he is the most sanguine man in the world. He thinks every thing possible to adventure and perseverance. And tho’ I believe he will fail, I think it almost certain he will attempt usurpation. An[d] the attempt will involve great mischief.
But there is one point of view which seems to me decisive. If the Antifœderalists who prevailed in the election are left to take their own man, they remain responsible, and the Fœderalists remain free united and without stain, in a situation to resist with effect pernicious measures. If the Fœderalists substitute Burr, they adopt him and become answerable for him. Whatever may be the theory of the case, abroad and at home (for so from the beginning will be taught) Mr Burr will become in fact the man of our party. And if he acts ill, we must share in the blame and disgrace. By adopting him we do all we can to reconcile the minds of the Fœderalists to him, and prepare them for the effectual operation of his arts. He will doubtless gain many of them, & the Fœderalists will become a disorganized and contemptible party. Can there be any serious question between the policy of leaving the Antifœderalists to be answerable for the elevation of an exceptionable man, & that of adopting ourselves & becoming answerable for a man who on all hands is acknowledged to be a complete Cataline in his practice & principles? ’Tis enough to state the question to indicate the answer, if reason not passion presides in the decision. You may communicate this & my former letter to discreet & confidential friends.
Your’s very truly,
A H
